Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed on 04/28/2022 has been entered. Claims 1-26 remain pending in the application. Claims 1, 10, 17 and 24 have been amended by the Applicant. Previous drawings objections have been withdrawn in light of Applicant’s explanations. Previous claims  24-26 rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn in light of Applicant’s amendments to claim 24. Previous claims 10-16 rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph as well as under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) have been withdrawn in light of Applicant’s explanations. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Specification

The amendment filed on 04/28/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure, and hence is not entered.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Amendment to paragraph  [28] is not entered because it introduces new mater that is not supported by the original disclosure (see also sections 112 below). 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Interpretation

Claims 1-16 are interpreted in light of Applicant’s explanations and in view of the original disclosure: Specifically the claim directed to “A quantum computing system” will be treated and interpreted only to the extent of the listed elements as system comprising atom trap, a laser source and an optical lens assembly, as described in the claim, without any additional features or functions. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the independent claims 1, 10, 17 and 24 recite the new claim limitation for “the ball joint having a passageway therethrough aligned between the laser source and the target”, which is not clearly supported in the original specification or the drawings. The original specification is silent as to the ball joint having some sort of passageway. Given the nature of invention it is unclear if the passageway can be optical or physical throughway for light or physical objects. There is also no support for such passageway to be aligned between the laser source and the target, given that the entire structure of the ball joint can be moved around, shifted and angularly adjusted. 
Applicant has not clearly pointed out where and how are the new claim limitations is supported, nor does there appear to be a written description of the claim limitations noted above in the application as filed.  Therefore the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported (see MPEP 2163.04, Sec. I). 
	Claims 2-9 depend on claim 1 and therefore inherit the same deficiency.
	Claims 11-16 depend on claim 10 and therefore inherit the same deficiency.
	Claims 18-23 depend on claim 17 and therefore inherit the same deficiency	
	Claims 25-26 depend on claim 24 and therefore inherit the same deficiency.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, 17 and 24 recite the new claim limitation for “the ball joint having a passageway therethrough aligned between the laser source and the target”. However, this phrase limitation is confusing because it is unclear how it can be understood and treated given that the limitation is not clearly supported in the original specification or the drawings, and hence it is unclear how does the ball joint have such passageway? Given the nature of invention it is unclear if the passageway can be optical or physical throughway for light or physical objects? It is also unclear how is such passageway aligned between the laser source and the target, given that the entire structure of the ball joint can be moved around, shifted and angularly adjusted to various positions?  For the purposes of examination the above limitation will be treated broadly such that any large structures that are joined with some ball joints having openings or passageways of some sort, and situated between laser and target may read on the above limitation. It is suggested to amend the claim and provide explanations for clear support and clarity in order to remove the indefiniteness and new matter issues. 
Claims 2-9 depend on claim 1 and therefore inherit the same deficiency.
	Claims 11-16 depend on claim 10 and therefore inherit the same deficiency.
	Claims 18-23 depend on claim 17 and therefore inherit the same deficiency	
	Claims 25-26 depend on claim 24 and therefore inherit the same deficiency.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-7, 17-18, 20-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobierecki et al. (hereafter Kobierecki, of record) US 4099852 A. 
	In regard to independent claims 1, 17 and 24, Kobierecki teaches (see Figs. 1-9) an optical system, lens assembly and method of using optical lens assembly (e.g. laser fusion optical system, lens positioner and use in such applications, see title, abstract, col. 1 lines 10-56, col. 2 line 7-48, 55- col. 3 line 27, col. 3 line 28- col. 4 line 26), comprising: 
a target (target(s) in vacuum chamber(s) e.g. center, col. 2 lines 26-57, as depicted in e.g. Fig. 1); 
a laser source (laser as laser beams source, col. 1 lines 10-56, col. 2 line 7-58, col. 3 lines 26-28, col. 4 lines 14-26); and 
an optical lens assembly (lens positioner 10, col. 2 line 7-48, 55- col. 3 line 27, col. 3 line 28- col. 4 line 26), comprising 
a mounting flange mounted adjacent the laser source (flanged section(s) 17, 22, 23 of spool 11 of 10, where 22 is adapted for laser, laser light directed through 10, e.g. col. 2 line 55-col. 3 line 27),  
an objective lens aligned between the laser source and the target (lens 46 between laser at flanged section 22 and target e.g. col. 2 line 55-col. 3 line 63, Fig. 1), and 
at least one adjustment stage coupled between the mounting flange and the objective lens (as e.g. three stages assemblies X 26, Y 25, Base 24, between17, 22, 23 and lens 47, as depicted in Figs 1, 3-4, allowing for 5 degrees of freedom positioning see Summary, col. 2 lines 7-48, col. 3 line 28-col. 4 line 13) the at least one adjustment stage comprising a ball joint defining an angle adjustment stage (i.e. as e.g. adjustment stage 24 and 26 with protruding  34 and shoulder 35 including miniature ball assemblies 36, and stage 26 and 25 with protruding  and shoulder sections for including miniature ball assemblies 51,  with actuators 37, 38, 39 which provide for a, b, and X, Y, Z of lens ring 46, lens 47, col. 2 lines 34-48, col. 3 line 46-col. 4 line 13, as depicted in e.g. 2-5), the ball joint having a passageway therethrough aligned between the laser source and the target (i.e. as e.g. adjustment stage 24 and 26 with protruding  34 and shoulder 35 sections and ball assemblies 36 includes passageway therethrough, as depicted in Figs. 1-2, 4-5 and 8-9, see col. 2 lines 7-48, col. 3 line 28-col. 4 line 13, and as stage 26, 25 with protruding, shoulder sections and ball assemblies 51 includes passageway therethrough, for light passing therethrough reaching lens 47 as depicted in Figs. 1-2, 4-5 and 6-7 col. 2 lines 7-48, col. 3 line 28-col. 4 line 13, and both are aligned between laser at flanged section 22 and target e.g. col. 2 line 55-col. 3 line 63, see e.g. Fig. 1),  
and regarding claim 24 
the method comprising: adjusting an angle of the objective lens with the ball joint (i.e. by using and adjusting actuators 30, 31 and ball joints sections 24, 26, 25 with sliders 36, 51, thus angle between lens and target is adjusted, col. 2 lines 34-48, col. 3 line 46-col. 4 line 13, as depicted in e.g. 1-5)  the ball joint having a ball receiver tube (i.e. as grooves on both 24, 26 and on 26, 25, as depicted in Figs. 5-9, col. 3 lines 46-63), and a plurality of adjustable angle fasteners coupling the ball joint body to the ball receiver (e.g. at least springs 49, 50, actuators 30, 31, coupling the body of ball joint 51, 36 with grooves, col. 3 lines 28-63, Figs. 2-5). 
Regarding claims 2, and 18, Kobierecki teaches (see Figs. 1-9) the ball joint comprises a ball joint body, a ball receiver tube, and a plurality of adjustable fasteners coupling the ball joint body to the ball receiver tube (i.e. as body of ball joint 51, 36, grooves on both 24, 26 and on 26, 25, and at least springs 49, 50, actuators 30, 31, coupling the body of ball joint 51, 36 with grooves as depicted in Figs. 5-9, col. 3 lines 46-63). 
Regarding claims 4-5, 20-21 and 25, Kobierecki teaches (see Figs. 1-9) that the at least one adjustment stage comprises, and adjusting a translation of the objective lens (26) using a translation adjustment stage (i.e. as X and Y stage assemblies 26, 25,  col. 3 lines 28-45), wherein the translation adjustment stage comprises a translation tube having a plurality of ramps thereon (i.e. as stages 26, 25 have rails formed thereon, col. 3 lines 46-63), and a plurality of adjustable fasteners coupled between the mounting flange and the translation tube (i.e. as actuator 26 connecting 26 and actuator 30 connecting 25 stage, col. 3 lines 28-45, see Figs. 2-5).
Regarding claims 6-7, 22-23 and 26, Kobierecki teaches (see Figs. 1-9) that the at least one adjustment stage comprises and adjusting focus of the objective lens (i.e. focus, movement of 46 along optical Z axis) a focus adjustment stage (i.e. as lens ring, retainer with lens 46, 48, 47 is adjusted in Z direction by actuators 43, 44, 45 simultaneously, col. 2 lines 34-44, col. 4 lines 2-6), and wherein the mounting flange comprises a threaded surface thereon (i.e. as flanged section 23 including bolts 27 securing plate 24, col. 3 lines 28-35, Fig. 1a); and wherein the focus adjustment stage comprises a focus ring rotatably coupled to the threaded surface of the mounting flange (i.e. as 46, 48 are coupled with torsion assemblies 43,44,45 allowing rotation, and via 25,26,24 with 27 to flange 23, col. 3 lines 28-40, Figs. 1-4).

	Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-12, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kobierecki et al. (hereafter Kobierecki) US 4099852 A in view of Morse et al. (hereafter Morse) US 20180173027 A1. 
Regarding claims 8-9, Kobierecki teaches (see Figs. 1-9) the optical system, lens assembly with the laser source and target (as laser optical system, lens positioner and use in such applications, with target and laser source, e.g. abstract, col. 1 lines 10-56, col. 2 line 7-48, 55- col. 3 line 27, col. 3 line 28- col. 4 line 26), but is silent that the target comprises an atom trap in e.g. quantum computing system, and/or wherein the target comprises a semiconductor mask.
However, Morse teaches in closely related field of invention of a laser system may with a laser source generating a laser light beam with beam stabilizer downstream and an acousto-optic modulator (see Figs. 1, 5-7, abstract, paragraphs [02, 10-13, 24-30) and further teaches that target comprises an atom trap in quantum computing system, and/or wherein the target comprises a semiconductor mask (i.e. as the laser system is designed for extreme stability to manipulate the quantum states of particles, as atoms, including ion trap in a quantum computing device, and/or for  semiconductor workpiece to perform photolithographic patterning of a photoresist layer, see paragraphs [13, 23-25, 30] and thus provide advantages to such numerous different types of such optical targets). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the optical laser system of Kobierecki to additional optical targets and systems to manipulate the quantum states of particles, as atoms, including ion trap(s) in e.g. quantum computing device, and/or for  semiconductor workpiece to perform photolithographic patterning of a photoresist layer, in order to provide advantages such as extreme stability to such numerous different types of such optical targets (see paragraphs [13, 23-25, 30]). 

In regard to independent claim 10, Kobierecki teaches (see Figs. 1-9) an optical system, (e.g. laser fusion optical system, lens positioner and use in such applications, see title, abstract, col. 1 lines 10-56, col. 2 line 7-48, 55- col. 3 line 27, col. 3 line 28- col. 4 line 26), comprising: 
a target (target(s) in vacuum chamber(s) e.g. center, col. 2 lines 26-57, as depicted in e.g. Fig. 1); 
a laser source configured to generate a plurality of laser beams (laser as laser beams source, col. 1 lines 10-56, col. 2 line 7-58, col. 3 lines 26-28, col. 4 lines 14-26); and 
an optical lens assembly (lens positioner 10, col. 2 line 7-48, 55- col. 3 line 27, col. 3 line 28- col. 4 line 26), comprising 
a mounting flange mounted adjacent the laser source (flanged section(s) 17, 22, 23 of spool 11 of 10, where 22 is adapted for laser, laser light directed through 10, e.g. col. 2 line 55-col. 3 line 27), 
an objective lens aligned between the laser source and the target (lens 46 between laser at flanged section 22 and target e.g. col. 2 line 55-col. 3 line 63, Fig. 1), and 
at least one adjustment stage coupled between the mounting flange and the objective lens (as three stages assemblies X 26, Y 25, Base 24, between17, 22, 23 and lens 47, as depicted in Figs 1, 3-4, allowing for 5 degrees of freedom positioning see Summary, col. 2 lines 7-48, col. 3 line 28-col. 4 line 13) the at least one adjustment stage comprising a ball joint defining an angle adjustment stage (as e.g. adjustment stage 24 and 26 with protruding  34 and shoulder 35 including miniature ball assemblies 36, and stage 26 and 25 with protruding  and shoulder sections for including miniature ball assemblies 51,  with actuators 37, 38, 39 which provide for a, b, and X, Y, Z of lens ring 46, lens 47, col. 2 lines 34-48, col. 3 line 46-col. 4 line 13, as depicted in e.g. 2-5), the ball joint having a passageway therethrough aligned between the laser source and the target (i.e. as e.g. adjustment stage 24 and 26 with protruding  34 and shoulder 35 sections and ball assemblies 36 includes passageway therethrough, as depicted in Figs. 1-2, 4-5 and 8-9, see col. 2 lines 7-48, col. 3 line 28-col. 4 line 13, and as stage 26, 25 with protruding, shoulder sections and ball assemblies 51 includes passageway therethrough, for light passing therethrough reaching lens 47 as depicted in Figs. 1-2, 4-5 and 6-7 col. 2 lines 7-48, col. 3 line 28-col. 4 line 13, and both are aligned between laser at flanged section 22 and target e.g. col. 2 line 55-col. 3 line 63, see e.g. Fig. 1)
However, Kobierecki is silent that the target comprises an atom trap in a quantum computing system. 
However, Morse teaches in closely related field of invention of a laser system may with a laser source generating a laser light beam with beam stabilizer downstream and an acousto-optic modulator (see Figs. 1, 5-7, abstract, paragraphs [02, 10-13, 24-30) and further teaches that target comprises an atom trap in quantum computing system (i.e. as the plurality beams laser system is designed for extreme stability to manipulate the quantum states of particles, as atoms, including ion trap in a quantum computing device, see paragraphs [13, 23-25, 30] and thus provide advantages to such optical/atomic systems of trapped atoms/ions used in quantum computing). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the optical laser system of Kobierecki to additional optical targets and systems to manipulate the quantum states of particles, as atoms, including ion trap(s) in e.g. quantum computing device, in order to provide advantages such as extreme stability to such numerous different types of such optical targets (see paragraphs [13, 23-25, 30]). 
Regarding claim 11, the combination teaches the inventions as set forth above and Kobierecki teaches (see Figs. 1-9) the ball joint comprises a ball joint body, a ball receiver tube, and a plurality of adjustable fasteners coupling the ball joint body to the ball receiver tube (i.e. as body of ball joint 51, 36, grooves on both 24, 26 and on 26, 25, and at least springs 49, 50, actuators 30, 31, coupling the body of ball joint 51, 36 with grooves as depicted in Figs. 5-9, col. 3 lines 46-63). 
Regarding claims 13-14, the combination teaches the inventions as set forth above and Kobierecki teaches (see Figs. 1-9) that the at least one adjustment stage comprises, a translation adjustment stage (i.e. as X and Y stage assemblies 26, 25,  col. 3 lines 28-45), wherein the translation adjustment stage comprises a translation tube having a plurality of ramps thereon (i.e. as stages 26, 25 have rails formed thereon, col. 3 lines 46-63), and a plurality of adjustable fasteners coupled between the mounting flange and the translation tube (i.e. as actuator 26 connecting 26 and actuator 30 connecting 25 stage, col. 3 lines 28-45, see Figs. 2-5).
Regarding claims 15-16, the combination teaches the inventions as set forth above and Kobierecki teaches (see Figs. 1-9) that the at least one adjustment stage comprises a focus adjustment stage (i.e. as lens ring, retainer with lens 46, 48, 47 is adjusted in Z direction by actuators 43, 44, 45 simultaneously, col. 2 lines 34-44, col. 4 lines 2-6), and wherein the mounting flange comprises a threaded surface thereon (i.e. as flanged section 23 including bolts 27 securing plate 24, col. 3 lines 28-35, Fig. 1a); and wherein the focus adjustment stage comprises a focus ring rotatably coupled to the threaded surface of the mounting flange (i.e. as 46, 48 are coupled with torsion assemblies 43,44,45 allowing rotation, and via 25,26,24 with 27 to flange 23, col. 3 lines 28-40, Figs. 1-4).


	Allowable Subject Matter

Claim 3, 12  and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments

Applicant's arguments filed in the Remarks on  04/28/2022 regarding independent claims 1, 10, 17 and 24 the  have been fully considered but they are not persuasive. Applicant argues on page 15-16 that the cited prior art of Kobierecki does not disclose new features of independent claims namely (1) ” the ball joint having a passageway therethrough to be aligned between the laser source and the target” because allegedly ball and slider assembly of Kobierecki is not ball joint of the instant invention, having a passageway therethrough to be aligned between the laser source and the target. The Examiner respectfully disagrees. As an initial matter the above limitation for ball joint is currently treated broadly, as noted under 112 section above, and may contain different mutually movable stages, adjustment elements, fasteners, and other coupling structures, consistent with the instant invention, and hence not limited just to joint ball or slider with receiving/supporting sections. With respect to the issue (1), as noted in the rejection above, the cited prior art of Kobierecki teaches all limitations of claims 1, 17 and 24, as Kobierecki (see Figs. 1-9) an optical system, lens assembly and method of using optical lens assembly (e.g. laser fusion optical system, lens positioner and use in such applications, see title, abstract, col. 1 lines 10-56, col. 2 line 7-48, 55- col. 3 line 27, col. 3 line 28- col. 4 line 26), comprising: 
a target (target(s) in vacuum chamber(s) e.g. center, col. 2 lines 26-57, as depicted in e.g. Fig. 1); 
a laser source (laser as laser beams source, col. 1 lines 10-56, col. 2 line 7-58, col. 3 lines 26-28, col. 4 lines 14-26); and 
an optical lens assembly (lens positioner 10, col. 2 line 7-48, 55- col. 3 line 27, col. 3 line 28- col. 4 line 26), comprising 
a mounting flange mounted adjacent the laser source (flanged section(s) 17, 22, 23 of spool 11 of 10, where 22 is adapted for laser, laser light directed through 10, e.g. col. 2 line 55-col. 3 line 27),  
an objective lens aligned between the laser source and the target (lens 46 between laser at flanged section 22 and target e.g. col. 2 line 55-col. 3 line 63, Fig. 1), and 
at least one adjustment stage coupled between the mounting flange and the objective lens (as e.g. three stages assemblies X 26, Y 25, Base 24, between17, 22, 23 and lens 47, as depicted in Figs 1, 3-4, allowing for 5 degrees of freedom positioning see Summary, col. 2 lines 7-48, col. 3 line 28-col. 4 line 13) the at least one adjustment stage comprising a ball joint defining an angle adjustment stage (i.e. as e.g. adjustment stage 24 and 26 with protruding  34 and shoulder 35 including miniature ball assemblies 36, and stage 26 and 25 with protruding  and shoulder sections for including miniature ball assemblies 51,  with actuators 37, 38, 39 which provide for a, b, and X, Y, Z of lens ring 46, lens 47, col. 2 lines 34-48, col. 3 line 46-col. 4 line 13, as depicted in e.g. 2-5), the ball joint having a passageway therethrough aligned between the laser source and the target (i.e. as e.g. adjustment stage 24 and 26 with protruding  34 and shoulder 35 sections and ball assemblies 36 includes passageway therethrough, as depicted in Figs. 1-2, 4-5 and 8-9, see col. 2 lines 7-48, col. 3 line 28-col. 4 line 13, and as stage 26, 25 with protruding, shoulder sections and ball assemblies 51 includes passageway therethrough, for light passing therethrough reaching lens 47 as depicted in Figs. 1-2, 4-5 and 6-7 col. 2 lines 7-48, col. 3 line 28-col. 4 line 13, and both are aligned between laser at flanged section 22 and target e.g. col. 2 line 55-col. 3 line 63, see e.g. Fig. 1), and regarding claim 24 
the method comprising: adjusting an angle of the objective lens with the ball joint (i.e. by using and adjusting actuators 30, 31 and ball joints sections 24, 26, 25 with sliders 36, 51, thus angle between lens and target is adjusted, col. 2 lines 34-48, col. 3 line 46-col. 4 line 13, as depicted in e.g. 1-5)  the ball joint having a ball receiver tube (i.e. as grooves on both 24, 26 and on 26, 25, as depicted in Figs. 5-9, col. 3 lines 46-63), and a plurality of adjustable angle fasteners coupling the ball joint body to the ball receiver (e.g. at least springs 49, 50, actuators 30, 31, coupling the body of ball joint 51, 36 with grooves, col. 3 lines 28-63, Figs. 2-5). 
Kobierecki, also teaches the relevant limitation under issue (1) for claim 10 (see rejection above), and specifically as at least one adjustment stage coupled between the mounting flange and the objective lens, as e.g. three stages assemblies X 26, Y 25, Base 24, between17, 22, 23 and lens 47, as depicted in Figs 1, 3-4, allowing for 5 degrees of freedom positioning (see Summary, col. 2 lines 7-48, col. 3 line 28-col. 4 line 13) the at least one adjustment stage comprising a ball joint defining an angle adjustment stage, i.e. as e.g. adjustment stage 24 and 26 with protruding  34 and shoulder 35 including miniature ball assemblies 36, and stage 26 and 25 with protruding  and shoulder sections for including miniature ball assemblies 51,  with actuators 37, 38, 39 which provide for a, b, and X, Y, Z of lens ring 46, lens 47, see col. 2 lines 34-48, col. 3 line 46-col. 4 line 13, as depicted in e.g. 2-5. Kobierecki further also teaches that the ball joint having a passageway therethrough aligned between the laser source and the target, i.e. as e.g. adjustment stage 24 and 26 with protruding  34 and shoulder 35 sections and ball assemblies 36 includes passageway therethrough, as depicted in Figs. 1-2, 4-5 and 8-9, see col. 2 lines 7-48, col. 3 line 28-col. 4 line 13, and as stage 26, 25 with protruding, shoulder sections and ball assemblies 51 includes passageway therethrough, for light passing therethrough reaching lens 47 as depicted in Figs. 1-2, 4-5 and 6-7 col. 2 lines 7-48, col. 3 line 28-col. 4 line 13, and both are aligned between laser at flanged section 22 and target e.g. col. 2 line 55-col. 3 line 63, see e.g. Fig. 1. 
Therefore, as presented above, the cited prior art of Kobierecki teaches the limitation under issue (1) above. 
No additional substantial arguments were presented after page 15 of the Remarks. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/Primary Examiner, Art Unit 2872